DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 7-9, and 13-15 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a sighting scope comprising: a scope body, particularly, having a first spherical surface sliding contact area, an outer frame having an opening edge at an end, particularly, having a second spherical surface sliding contact area, and covering at least a middle portion along an optical axis of the scope body, a rotational support structure rotatably supporting the scope body around a rotational axis located on a plane orthogonal to the optical axis inside of the outer frame, and an angular adjustment mechanism which can adjust an inclined angle of the scope body with respect to the outer frame, particularly, wherein the first spherical surface sliding contact area of the scope body rotatably and slidably contacts the second spherical surface sliding contact area of the outer frame around the rotational axis;
(claim 7) a sighting scope comprising: a scope body, particularly, having a first spherical surface sliding contact area and a second spherical surface sliding contact area, an outer frame having a first opening edge at a first end and a second opening edge at a second end, particularly, having a third spherical surface sliding contact area and, particularly, a fourth spherical surface sliding contact area, and covering at least a middle portion along an optical axis of the scope body, and 4an angular adjustment mechanism which can adjust an inclined angle of the scope body with respect to the outer frame, particularly, wherein the first spherical surface sliding contact area of the scope body rotatably and slidably contacts the third spherical surface sliding contact area of the outer frame around a rotational axis located on a plane orthogonal to the optical axis, and, particularly, the second spherical surface sliding contact area of the scope body rotatably and slidably contacts the fourth spherical surface sliding contact area of the outer frame around the rotational axis; and,
(claim 13) a sighting scope comprising: a scope body, particularly, having a first spherical surface sliding contact area and, particularly, a second spherical surface sliding contact area, 6an outer frame having a first opening edge at a first end and a second opening edge at a second end, particularly, having a third spherical surface sliding contact area and, particularly, a fourth spherical surface sliding contact area, and covering at least a middle portion along an optical axis of the scope body, a rotational support structure rotatably supporting the scope body around a rotational axis located on a plane orthogonal to the optical axis inside of the outer frame, and an angular adjustment mechanism which can adjust an included angle of the scope body with respect to the outer frame, and, particularly, wherein the first spherical surface sliding contact area of the scope body rotatably and slidably contacts the third spherical surface sliding contact area of the outer frame around the rotational axis, and, particularly, the second spherical surface sliding contact area of the scope body rotatably and slidably contacts the fourth spherical surface sliding contact area of the outer frame around the rotational axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
28-Aug-21